DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-17, drawn to an apparatus in the reply filed on 09/20/2021 is acknowledged.


Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/03/2019 and 05/27/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.


Claim Objections
Claim 16 is objected to because of the following informalities:  claim 16, line 1 of the amended claims of 12/03/2019 appears to include an error, where it appears claim 16 should depend on claim 1, but it was inadvertently crossed out.  Please correct this to clarify the dependency of claim 16.  Appropriate correction is required.


Claim Rejections - 35 USC § 112
Claim 11 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 11, line 2, and the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 6-10, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2010/0248995 A1-Kensy et al.
Claim 1: “An apparatus comprising a culture dish and a removable lid, wherein the culture dish comprises a main body having a side wall defining a reservoir region for receiving a quantity of liquid media,”:  Kensy et al. disclose the invention relates to a microreactor with at least one cavity, which comprises a bottom, a side wall and an opening disposed opposite the bottom (Para. [0001], lines 1-3); body of microreactor (Para. [0115], lines 1-2).  Further, Kensy et al. discloses mixing of a liquid or suspension in a cavity (Para. [0036], lines 1-2), and Kensy et al. discloses the cover can be locked on the microreactor array and/or released again (Para. [0042], lines 3-4); therefore the cover (lid) is removable and the cover (lid) is arranged to cover the reservoir of the microreactor during use.
“wherein the lid comprises a gas permeable material and includes an engagement portion formed of a resilient material adapted to cooperatively engage with the side wall of the main body of the culture dish so as to compress a part of the engagement portion of the removable lid against 

Claim 2: “wherein the lid is a single moulding of a resilient material and comprises a main body portion and a side wall portion, wherein the side wall portion is configured to resiliently engage with the side wall of the main body of the culture dish to form the vapour-tight seal.”:  Kensy et al. disclose via Fig. 9 a main body of the microreactor and a cover (lid) which is a single moulding resilient material.  Further, Fig. 9 of Kensy et al. illustrate a cover (lid) having a main body and a side wall portion configured to engage with the side wall of the main body of the microreactor.  Also, Kensy et al. disclose the cover comprises a material made of a firm material (Para. [0075], line 1-2).  Additionally, Kensy et al. disclose the cover of the microreactor arrays provide a firm and tight closure of each individual cavity with respect to the adjacent 

Claim 3: “wherein the lid is permeable to carbon dioxide and/or oxygen.”:  Kensy et al. disclose the cover comprises a gas-permeable material (Para. [0075], therefore, the cover of Kensy et al. would be permeable to these gases.

Claim 6: “wherein the lid is constructed such that, in use, less than 5% of the media volume per day, preferably less than 2% of the media volume per day, or more preferably less than 0.5% of the media volume per day is able to permeate through the lid when the apparatus is placed in a dry environment at physiological temperatures.”:  Kensy et al. disclose the design of the cover of the microtitre plate overcomes a serious drawback which normally arises with cultivation in microtitre plates.  The loss of liquid from the cavity arising in particular at higher cultivation temperatures is markedly reduced.  At the same time, a sufficient gas exchange between the surroundings and the reaction volume is enabled (Para. [0138], lines 1-7), thus, the lid (cover) would be capable in use to have less than 5% of the media volume per day, preferably less than 2% of the media volume per day, or more preferably less than 0.5% of the media volume per day is able to permeate through the lid.  Further, Kensy et al. disclose the volume of the individual reactors can vary (Para. [0002], lines 4-5).

Claim 7: “wherein the lid encloses a volume of air between the lid and the reservoir of the main body portion of the culture dish, and wherein the lid has a permeability to water vapour evaporated from the liquid media that enables the enclosed volume of air to become saturated with water vapour.”:  Kensy et al. disclose the design of the cover of the microtitre plate overcomes a serious drawback which normally arises with cultivation in microtitre plates.  The loss of liquid from the cavity arising in particular at higher cultivation temperatures is markedly reduced.  At the same time, a sufficient gas exchange between the surroundings and the reaction volume is enabled (Para. [0138], lines 1-7).  Additionally, Kensy et al. disclose the cover of the microreactor arrays provide a firm and tight closure of each individual cavity with respect to the adjacent cavities and the surroundings by application of a cover (Para. [0042], lines 1-3).

Claim 8: “wherein the permeability of the lid to water vapour is chosen based on at least one of: the volume of liquid media to be stored in the reservoir, the exposed surface area of the quantity of liquid media when stored in the reservoir, the shape of the reservoir, and the shape of the portion of the main body the engagement portion is configured to resiliently engage with.”:  Kensy et al. disclose the volume of the individual reactors can vary (Para. [0002], lines 4-5) and Kensy et al. disclose the gas-permeable cover of the microreactor array (Para. [0039], line 5).  Further, Kensy et al. disclose it is advantageous if there is provided above each cavity an opening which is constituted in its shape and size, as well as the material closing it, such that evaporation from the reaction liquid is greatly reduced and a mass transfer from the surrounding gas phase 

Claim 9: “wherein the reservoir is configured to hold a total quantity of media above 0.5 mL, preferably above 1 mL, more preferably above 2 mL, and even more preferably above 3 mL.”:  Kensy et al. disclose the volume of the individual reactors can vary (Para. [0002], lines 4-5).  Further, Kensy et al. disclose the small reaction volumes (e.g. >10 µl to <10 mL per chamber, Para. [0007], lines 3-4), thus, <10 mL is above 3 mL.

Claim 10: “wherein the quantity of liquid media comprises a quantity of culturing media and a separate quantity of liquid comprising water, and wherein the reservoir region comprises a first reservoir for holding the quantity of culturing media and a second reservoir for holding the separate quantity of liquid comprising water.”:  Kensy et al. disclose a variety of reservoirs (6, 24, 48, 96, or more, Para. [0002], lines 1-2).  Further, Kensy et al. disclose the number of microreactors can be greatly varied, and the volume of the individual reactors can also vary (Para. [0002], lines 4-5), and a mass transfer (liquid-liquid, liquid-gas, solid-liquid, solid-gas) that is suitable and sufficient for the biological culture or the biocatalytic reaction system (Para. [0006], lines 4-7). Additionally, Kensy et al. disclose the screening of biological systems is necessary in many areas of biology, chemistry, chemical engineering, pharmaceuticals and medicine (e.g. the selection of suitable biological strains, enzymes or suitable culture media and culture conditions, Para. [0004], lines 1-5).

Claim 14: “wherein the lid includes a surface configured to act as a gripping portion for a user to grip the lid and remove the lid from the culture dish.”:  Kensy et al. disclose in order to detach or lift off the cover, holes are disposed in the cover into which a gripper can engage (Para. [0078], lines 2-3).
Therefore, the reference of Kensy et al. reads on the limitation of claims 1-3 and 6-10, and 14.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0248995 A1-Kensy et al. as applied to claim 3 above, and further in view of US 2013/0084622 A1-Ram et al.
Regarding claim 4, Kensy et al. teaches the invention discussed above in claim 3.  Further, Kensy et al. teaches a gas-permeable lid (cover) discussed above.  However, Kensy et al. does not explicitly teach wherein the lid has a permeability coefficient to carbon dioxide and / or oxygen selected from the group comprising: above 100 Barrer, above 500 Barrer, or above 3000 Barrer.
For claim 4, Ram et al. teaches an invention relating to devices and systems for cell culture (Para. [0002], lines 1-2) and Ram et al. teaches a portion of one and or more wall of a chamber 110 and chamber 112 can be formed of a material that has a 
The reference of Kensy et al. discloses the claimed invention of a gas-permeable lid, except for wherein the lid has a permeability coefficient to water vapour evaporated from the quantity of media selected from the group comprising: below 100000 Barrer, below 10000 Barrer, or below 1000 Barrer.  It would have been obvious to one having ordinary skill in the art to modify the lid of Kensy et al., since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended purpose as a matter of obvious design choice.  See MPEP §2144.07.  Additionally, it would be obvious to modify the invention of Kensy et al. to include gas permeable materials with a permeability to oxygen gas of at least 250 Barrer as taught by Ram et al., because Ram et al. teaches the use of gas-permeable materials allow the chamber to be configured as both a liquid flow actuator as well as a gas delivery vessel (e.g., when oxygen or other gases are required for a reaction performed in chamber, Para. [0072], lines 5-6). 



Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0248995 A1-Kensy et al. as applied to claim 1 above, and further in view of Metz (2003).
claim 5, Kensy et al. teaches the invention discussed above in claim 1.  Further, Kensy et al. teaches a gas-permeable lid (cover) discussed above.  However, Kensy et al. does not explicitly teach a permeability coefficient to water vapour evaporated from the quantity of media selected from the group comprising: below 100000 Barrer, below 10000 Barrer, or below 1000 Barrer.
For claim 5, Metz teaches the selective transport of water vapor though membranes used in various applications (pg. 1, section 1.1, lines 1-2) and Metz teaches a water vapor permeability of 86,000 Barrer, pg. 30, section 2.5, lines 7-8), which is below 100000 Barrer, and which reads on the instant claim limitation of a permeability coefficient to water vapour evaporated from the quantity of media selected from the group comprising: below 100000 Barrer, below 10000 Barrer, or below 1000 Barrer.
The reference of Kensy et al. discloses the claimed invention of a gas-permeable lid, except for wherein the lid has a permeability coefficient to water vapour evaporated from the quantity of media selected from the group comprising: below 100000 Barrer, below 10000 Barrer, or below 1000 Barrer.  It would have been obvious to one having ordinary skill in the art to modify the lid of Kensy et al., since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended purpose as a matter of obvious design choice.  See MPEP §2144.07.  Additionally, it would be obvious to modify the invention of Kensy et al. to include gas permeable materials with a water vapor permeability of 86,000 Barrer as taught by Metz, because Metz teaches the water vapor permeability depends on the total pressure (pg. 30, section 2.5, line 11).


Claim 11, 15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0248995 A1-Kensy et al. as applied to claim 1 above, and further in view of WO2015/169499A1-Bernsten et al.
Regarding claim 11, Kensy et al. teaches the invention discussed above in claim 1.  Further, Kensy et al. teaches a lid (cover) discussed above.  However, Kensy et al. does not explicitly teach the resilient material comprises an elastomer.
For claim 11, Bernsten et al. teaches an invention relating to culture dishes (pg. 1, line 6) and Bernsten et al. teaches the lid of the culture dish is manufactured from a transparent polymer material (pg. 8, lines 5-6), where it is known in the art that an elastomer is a polymer, and which reads on the instant claim limitation of the resilient material comprises an elastomer.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Kensy et al. to include the resilient material comprising an elastomer, as taught by Bernsten et al., because Bernsten et al. teaches the lid may be manufactured in accordance with conventional techniques (e.g. ejection moulding of a transparent material polymer (pg. 8, lines 4-6).

Regarding claim 15, Kensy et al. teaches the invention discussed above in claim 1.  Further, Kensy et al. does teach a lid (cover) discussed above.  However, Kensy et al. does not explicitly teach wherein the lid is transparent to enable imaging of the contents of the reservoir when the lid is engaged with the main body.  

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Kensy et al. to include wherein the lid is transparent to enable imaging of the contents of the reservoir when the lid is engaged with the main body as taught by Bernsten et al., because Bernsten et al. teaches the imaging systems for this type of incubator apparatus generally rely on optical paths that pass through the cover media (e.g. for imaging or illumination, pg. 16, lines 2-4) and Bernsten et al. teaches the lid may be manufactured in accordance with conventional techniques (pg. 8, line 21).

Regarding claim 17, Kensy et al. teaches the invention discussed above in claim 1.  Further, Kensy et al. teaches a lid (cover) also discussed above.  However, Kensy et al. does not explicitly teach wherein the lid is formed by injection moulding.
For claim 17, Bernsten et al. teaches an invention relating to culture dishes (pg. 1, line 6) and Bernsten et al. teaches the lid may be manufactured via injection moulding (pg. 8, line 22), which reads on the instant claim limitation of wherein the lid is formed by injection moulding.
.



Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0248995 A1-Kensy et al. as applied to claim 1 above, and further in view of US 2010/0055790 A1-Simon.
Regarding claim 12, Kensy et al. teaches the invention discussed above in claim 1.  Further, Kensy et al. teaches a lid discussed above.  However, Kensy et al. does not explicitly teach wherein the lid comprises at least one region having a reduced thickness such that the permeability to gas at the at least one region is higher than the permeability to gas other than at the at least one region.
For claim Simon teaches an invention relating to cell culture apparatus, specifically to gas-permeable cell culture vessels used for growing cells and tissues in 
The reference of Kensy et al. discloses the claimed invention of a gas-permeable lid, except for wherein the lid comprises at least one region having a reduced thickness such that the permeability to gas at the at least one region is higher than the permeability to gas other than at the at least one region.  It would have been obvious to one having ordinary skill in the art to modify the lid of Kensy et al., since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended purpose as a matter of obvious design choice.  See MPEP §2144.07.  Additionally, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Kensy et al. to include wherein the lid comprises at least one region having a reduced thickness such that the permeability to gas at the at least one region is higher than the permeability to gas other than at the at least one region as taught by Simon, because Simon teaches the thinner the wall, the greater the gas permeability; additionally, a thinner wall leads to greater optical clarity when the material is translucent (Para. [0050], lines 2-5) and Simon teaches numerous modifications and alternative arrangements may be devised by those skilled in the art without departing from the spirit 
Regarding claim 13, Kensy et al. teaches a lid discussed above in claim 1.  Further, Kensy et al. teaches an engagement portion discussed above.  However, Kensy et al. does not explicitly teach wherein the engagement portion of the lid comprises an outer side wall portion provided adjacent the peripheral edge of the lid and an inner side wall portion surrounded by the outer side wall portion and separated from the outer side wall portion by a recess, wherein, when the lid is engaged with the side wall of the culture dish, the outer side wall portion is configured to abut a first side of side wall of the culture dish while the inner side wall portion is configured to abut a second, opposite side of the side wall of the culture dish. 
For claim 13, Simon teaches a lid (lid 602), which may have corresponding corner notches, radii, or chamfers to confer orientation of the lid with the rack (Para. [0063], lines 1-3), further, lid 602 is illustrated in Fig. 6A as having an outer side wall portion and an inner side wall portion, where the lid is engaged with the side wall (side wall 608, and side wall 607, Para. [0060], line 18) of the culture dish (vessel array 600), which reads on the instant claim limitation of wherein the engagement portion of the lid comprises an outer side wall portion provided adjacent the peripheral edge of the lid and an inner side wall portion surrounded by the outer side wall portion and separated from the outer side wall portion by a recess, wherein, when the lid is engaged with the 
The reference of Kensy et al. discloses the claimed invention of a lid and an engagement portion, except for wherein the engagement portion of the lid comprises an outer side wall portion provided adjacent the peripheral edge of the lid and an inner side wall portion surrounded by the outer side wall portion and separated from the outer side wall portion by a recess, wherein, when the lid is engaged with the side wall of the culture dish, the outer side wall portion is configured to abut a first side of side wall of the culture dish while the inner side wall portion is configured to abut a second, opposite side of the side wall of the culture dish.  It would have been obvious to one having ordinary skill in the art to modify the lid of Kensy et al., since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended purpose as a matter of obvious design choice.  See MPEP §2144.07.  Additionally, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Kensy et al. to include wherein the engagement portion of the lid comprises an outer side wall portion provided adjacent the peripheral edge of the lid and an inner side wall portion surrounded by the outer side wall portion and separated from the outer side wall portion by a recess, wherein, when the lid is engaged with the side wall of the culture dish, the outer side wall portion is configured to abut a first side of side wall of the culture dish while the inner side wall portion is configured to abut a second, opposite side of the side wall of the culture dish as taught by Simon, because Simon teaches numerous .


Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0248995 A1-Kensy et al. as applied to claim 1 above, and further in view of US 7,842,246 B2- Wohlstadter et al.
Regarding claim 16, Kensy et al. teaches the invention discussed above in claim 1.  Further, Kensy et al. teaches a lid.  However, Kensy et al. does not explicitly teach the lid is opaque.
For claim 16, Wohlstadter et al. teaches an invention relating to plates, plate components, kits, apparatuses and methods for conducting chemical, biochemical and/or biological assays (Col. 1, lines 16-18) and Wohlstadter et al. teaches a cover or lid adapted to cover the wells (Col. 2, line 33) where the cover is opaque (Col. 21, line 38), which reads on the instant claim limitation of the lid is opaque.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Kensy et al. to include an opaque lid or cover as taught by Wohlstadter et al., because Wohlstadter et al. teaches the cover or lid is adapted to cover the wells and thereby reduce or prevent evaporation and 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LENORA A. ABEL whose telephone number is (571)272-8270. The examiner can normally be reached Monday-Friday 7:30 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on (571) 272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/LENORA A ABEL/Examiner, Art Unit 1799                                                                                                                                                                                                        
/MICHAEL L HOBBS/Primary Examiner, Art Unit 1799